WOODLEY, Judge.
Tht conviction is for possession of marijuana; the punishment, 7 years in the penitentiary.
The appeal bond is not in the form provided for in Arts. 817 and 818, C.C.P., and does not appear to have been approved by the trial judge as required by Art. 818 C.C.P.
In the absence of a proper bond or recognizance on appeal this court is without jurisdiction to enter any order except to dismiss the appeal. Cantrell v. State, 136 Tex. Cr. Rep. 596, 127 S.W. 2d 471; Heard v. State, 125 Tex. Cr. Rep. 142, 67 S.W. 2d 312; Faupel v. State, 125 Tex. Cr. Rep. 430, 68 S.W. 2d 1113.
The appeal is dismissed.